Citation Nr: 0120284	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 23, 1999, 
for the grant of a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from March 1979 to June 1995.  
The record also shows more than one month of prior active 
service from June to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the RO 
which, in part, granted the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability and assigned an effective date of July 23, 
1999, the date of receipt of the veteran's formal claim.  


FINDINGS OF FACT

1.  A formal claim for a total disability rating for 
compensation purposes based on individual unemployability was 
received on July 23, 1999.  

2.  By rating action in August 1999, the RO assigned an 
effective date of July 23, 1999 for the award of a total 
rating for compensation purposes based on individual 
unemployability.  

3.  Beginning September 21, 1998, but no earlier, it was 
first credibly shown that the veteran's service connected 
disabilities were of such severity as to preclude 
substantially gainful employment.  


CONCLUSION OF LAW

An earlier effective date of September 21, 1998 for a total 
disability rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 5101(a), 5103A, 5110(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1(p), 3.151(a), 3.155, 3.157, 3.341, 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An Application for Compensation or Pension was received from 
the veteran on July 6, 1995.  A subsection of the application 
directed the applicant to respond to specific questions in 
that segment "if you claim to be totally disabled."  The 
veteran did not complete this portion of the application.  
The veteran indicated that he was receiving retirement pay 
from the service and that he was on the Temporary Disability 
Retired List (TDRL).  

During VA examinations in August and October 1995, the 
veteran made no mention of his employment status or otherwise 
indicated that he was unable to obtain or retain substantive 
gainful employment.  

By rating action in October 1996, service connection was 
established for peripheral vascular disease of both lower 
extremities, status post right femoral-popliteal bypass, 
rated 40 percent disabling, diabetes mellitus, rated 20 
percent disabling, tender scar on the right leg as a residual 
of vascular surgery, internal derangement of the right knee, 
residuals of medial meniscus tear of the left knee, and 
hypertension, each rated 10 percent disabling, and bilateral 
defective hearing, rated noncompensably disabling.  The 
combined disability rating was 70 percent.  The RO assigned 
an effective of June 9, 1995, the date of receipt of the 
veteran's original claim.  The veteran and his representative 
were notified of this decision and did not appeal.  

In a statement received in October 1998, the veteran 
indicated that he wished to be considered for increased 
ratings for his service-connected disabilities and that he 
wanted service connection for eye problems.  The veteran made 
no mention that he wanted to file a claim for a total rating 
for compensation purposes based on individual unemployability 
or that he was unable to work due to service connected 
disabilities.  

VA medical records associated with the claims file in 
November 1998 show that the veteran was treated for various 
problems on numerous occasions in 1997 and 1998.  A 
handwritten outpatient report dated in December 1997 noted 
that the veteran was unemployed.  A type written examination 
report on the same day indicated that the veteran had been 
medically retired.  (It is noted that the veteran was 
medically retired from the military.)  The records show 
treatment in June 1998, in August 1998 and then again in 
September 1998.  In August 1998, he was seen by a physician's 
assistant for nail care.  An outpatient report dated 
September 18, 1998, shows good control of his service-
connected diabetes mellitus.  It was also noted that an EKG 
was stable.  

On September 21, 1998, the veteran was seen for chest pains 
associated with his coronary heart disease (CAD) (CAD was 
subsequently service-connected).  Additional testing was 
scheduled and the veteran was instructed to take 
nitroglycerin and immediately go to an emergency room the 
next time he experienced any chest pains.  

The veteran was examined by VA in November 1998 and February 
1999 in connection with his claim for increased ratings for 
his service-connected disabilities.  The orthopedic 
examination showed diminished sensation on the medial aspect 
of the veteran's leg consistent with cutaneous nerve injury 
from bypass surgery.  The veteran had a history of myocardial 
infarction and status post stent implantation into the 
artery.  A catheterization a year and a half earlier showed a 
40 percent proximal left anterior descending artery stenosis.  

By rating action in February 1999, the RO granted service 
connection for peripheral neuropathy of the left and right 
lower extremity, each rated 10 percent disabling, effective 
from October 28, 1998, the date of receipt of the veteran's 
claim.  The RO also assigned an increased rating to 30 
percent for the veteran's hypertension, to include additional 
disabilities of arteriosclerotic heart disease status post 
coronary artery bypass grafting and myocardial infarction, 
effective from December 7, 1997, the date of a VA medical 
report showing the existence of heart disease.  

A formal claim for a total rating was received on July 23, 
1999.  At that time, the veteran indicated that he became too 
disabled to work in June 1995, the date he was medically 
discharged from service.  The veteran indicated that he went 
to college for business administration from 1995 to 1998, and 
that he had a total of 2 years of college education.  

VA medical reports associated with the claims file in July 
1999 show that the veteran was treated for various medical 
problems from 1998 to 1999.  A September 18, 1998 VA 
outpatient report showed the veteran's service-connected 
diabetes mellitus was well controlled.  The additional 
medical records do not show any treatment for a service-
connected disability prior to that date.  


Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

38 C.F.R. § 3.400.  

Increases:  
	(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

	(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

Additionally, VA Regulations define an informal claim as 
follows:

Any communication or action indicating an 
intent to apply for one or more benefits 
under the laws administered by VA from a 
claimant may be considered an informal 
claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has 
not been filed, an application form will 
be forwarded to the claimant for 
execution.  If received within one year 
from the date it was sent to the 
claimant, it will be considered filed as 
of the date of the receipt of the 
informal claim.  When a claim has been 
filed which meets the requirements of 
§ 3.151, an informal request for increase 
or reopening will be accepted as a claim.  

38 C.F.R. § 3.155(a) (2000).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law pertaining to veteran's benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000), as 
codified in 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 
5107, 5126 (West Supp. 2001).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  It is apparent that the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA.  All 
pertinent VA treatment records have been obtained in 
connection with the development of this claim.  The veteran 
has not alleged the presence of any private medical records 
which would be relevant to the effective date issue.  Through 
past actions of the RO, the veteran has been informed of the 
laws and regulations governing the issue on appeal, and he 
has been afforded the opportunity to present evidence and/or 
argument in support of such matters.  No additional evidence 
is outstanding that could possibly change the factual basis 
of this decision.  Thus, no prejudice to the veteran would 
result from the Board's consideration of this case, despite 
the fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA.  

The type of claim that is at issue here, a total rating 
claim, qualifies as a claim for increased disability 
compensation.  Therefore, the claim is subject to the 
specific criteria under 38 U.S.C.A. § 5110(b)(2) (West 1991) 
and 38 C.F.R. § 3.400(o)(2) (2000) cited above.  Under those 
provisions, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  

Here, the evidence shows that the veteran first submitted a 
formal claim for a total rating on July 23, 1999.  The record 
shows that the earliest the veteran was treated by VA within 
one year of receipt of the formal claim was in August 1998.  
However, this was for foot care only.  He was next seen for 
an increase in chest pain, thought to possibly be a 
manifestation of his heart disease.  The heart condition, 
together with consideration of the presence of the other 
service connected disabilities and application of the benefit 
of the doubt, indicates an inability to be gainfully 
employed.  Prior to September 21, 1998, and within one year 
of receipt of a formal claim, there is no evidence of 
treatment by VA showing service connected disabilities 
prevented gainful employment.  Accordingly, the Board finds 
that September 21, 1998 is the earliest effective date 
assignable for a total rating for compensation purposes.  

In so deciding, the Board is mindful of the Roberson decision 
promulgated by the Federal Circuit to the effect that once a 
veteran submits evidence of a medical disability; makes a 
claim for the highest rating possible; and submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to total disability based upon individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Roberson case may be distinguished 
from the case at hand since the veteran never submitted nor 
alleged unemployability prior to his formal claim for TDIU.  
In his claim for an increased rating, he crossed out the 
section requesting information if one were claiming total 
disability.  While the veteran reported being medically 
retired when seen in December 1997, this clearly seems to 
apply to his status concerning military service.  Medical 
retirement from the military is not synonymous with an 
allegation of an inability to pursue all forms of 
substantially gainful employment, and it may not be deemed to 
be an informal claim for individual unemployability benefits.  
There is simply no evidence of record which would warrant the 
assignment of an effective date earlier than that assigned.

While the veteran reported in his February 2000 substantive 
appeal that he was unaware that he could apply for 
unemployability benefits, this fact alone would not serve to 
override the applicable criteria pertaining to the assignment 
of effective dates.  


ORDER

Entitlement to an effective date of September 21, 1998 for a 
grant of a total disability rating based on individual 
unemployability is granted, subject to the applicable 
criteria governing the award of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

